Citation Nr: 0842399	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is entitled to be recognized as the 
surviving spouse of the veteran for VA death benefits 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.  The veteran died in April 2004 and is 
advancing this appeal as the veteran's surviving spouse 
(widow).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the RO 
that denied the appellant's claim for service connection of 
cause of death.  The appellant perfected a timely appeal of 
this determination to the Board.

In June 2006, the appellant testified at a Video Conference 
hearing before the Undersigned Veterans Law Judge.  A copy of 
the transcript is associated with the claims folder.

The case was remanded in November 2007 for further 
development.

Given that it is unclear whether the veteran divorced his 
prior wife and whether the appellant and the veteran were 
subsequently married, the Board has restated the issue on 
appeal as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Initially, the Board notes that all notification action 
needed to fairly adjudicate the appellant's request for basic 
eligibility to DIC, death pension, and accrued benefits has 
not been accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The appellant is claiming that the veteran's cause of death 
was due to service.  In any event, in the absence of proof of 
a valid marriage between the veteran and the appellant, the 
appellant would not be entitled to any VA death benefits.  
Here, it is unclear whether the veteran divorced his prior 
wife and whether the appellant and the veteran were 
subsequently married.  The Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable) indicated that she and the veteran were married 
on April 7, 2001.  A copy of the marriage certificate, 
however, has not been associated with the record.  Further, 
the appellant indicated that the veteran was divorced from 
his first wife, yet did not fill in the date the divorce 
became final.  Proof of dissolution of the prior marriage 
also has not been associated with the record.

The RO has failed to provide proper VCAA notice.  Such notice 
must inform the appellant of what information and evidence is 
necessary to substantiate claims for DIC under the provisions 
of 38 U.S.C.A. § 1318, death pension, and accrued benefits, 
of what information and evidence VA will seek to provide, and 
what information and evidence the appellant is expected to 
provide.  In particular, the RO has not asked the appellant 
to provide a copy of her marriage certificate to the veteran 
and the divorce decree of the prior marriage.  This should be 
done on remand.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate her claims for 
DIC under the provisions of 38 U.S.C.A. 
§ 1318, death pension, and accrued 
benefits.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  In particular, the 
letter should specifically request that 
the appellant provide a copy of her 
marriage certificate to the veteran and 
the divorce decree of the prior marriage.

The letter should also clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim(s) within the one-year 
period).

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the appellant's 
claims in light of any additional 
evidence obtained.  If any determination 
remains unfavorable to the appellant, 
then she should be provided with a 
Supplemental SOC (SSOC) and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




